UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-6553



ALAN DALE CHRONISTER,

                                                Plaintiff - Appellant,

            versus


JAMES R.     METTS,    Sheriff;    PRISON   HEALTH
SERVICES,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge; Robert S. Carr, Magistrate Judge. (2:04-cv-22848-HMH)


Submitted:    September 27, 2006            Decided:   October 31, 2006


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Dale Chronister, Appellant Pro Se. William Henry Davidson,
II, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina;
Ashley S. Heslop, TURNER, PADGET, GRAHAM & LANEY, P.A., Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alan Dale Chronister appeals the magistrate judge’s order

denying   Chronister’s   motion   to   appoint   counsel,   the   district

court’s order accepting the magistrate judge’s recommendation and

denying relief on his 42 U.S.C. § 1983 (2000) complaint, and the

district court’s order denying Chronister’s motion filed under Fed.

R. Civ. P. 59(e).   We have reviewed the record and find that there

was no abuse of discretion in the denial of the motions to appoint

counsel and for reconsideration.          Accordingly, we affirm those

orders for the reasons stated by the district court. Chronister v.

Metts, No. 2:04-cv-22848-HMH (D.S.C. Feb. 15, 2005; Mar. 28, 2006).

           Turning to the district court’s order accepting the

magistrate judge’s recommendation and denying § 1983 relief, we

note that Chronister failed to challenge the bases for the district

court’s rejection of his claims in his informal appellate brief.

Thus, he has waived appellate review of that order.         See 4th Cir.

R. 34(b) (“The Court will limit its review to the issues raised in

the informal brief.”).     We deny Chronister’s motion to appoint

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -